Exhibit 10.1

TEAM, INC.

2006 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED AUGUST 1, 2008)

WHEREAS, the Team, Inc. 2006 Stock Incentive Plan (the “Plan”) was adopted by
the Board of Directors of Team, Inc. (the “Company”) effective on August 1,
2006, and was approved by the shareholders at the Company’s 2006 annual
shareholders’ meeting; and

WHEREAS, it is desirable that the Plan be amended and restated, effective
August 1, 2008, to provide for the award of performance-based incentives
qualifying under Section 162(m) of the Internal Revenue Code of 1986, as
amended;

NOW, THEREFORE, the following Amended and Restated Plan is hereby adopted and
approved, effective August 1, 2008.

I. INTRODUCTORY PROVISIONS; DEFINITIONS

 

1. History and Purpose. The Plan is an amendment and complete restatement of the
Company’s 2006 Stock Incentive Plan. The Plan is intended to advance the
interests of the Company, its shareholders, and its subsidiaries by encouraging
and enabling selected key employees of the Company, directors, consultants and
advisors upon whose judgment, initiative and effort the Company is largely
dependent for the successful conduct of its business, to acquire and/or increase
and retain a proprietary interest in the Company by ownership of its stock.

 

2. Definitions.

“Act” means the Securities Exchange Act of 1934, as amended.

“Affiliates” means, except to the extent otherwise not permitted under
Section 424(f) of the Code, any one or more corporations which are members of a
“parent-subsidiary controlled group” as such term is defined in
Section 1563(a)(1) of the Code, except that “at least 50 percent” shall be
substituted for “at least 80 percent” each place it appears in
Section 1563(a)(1) of the Code.

“Award” means any form of award authorized and granted under the Plan, whether
singly or in combination pursuant to such terms, conditions, restrictions and/or
limitations (if any) as the Committee may establish. Awards granted under the
Plan may include:

(i) Options;

(ii) Restricted Stock;

(iii) Stock Appreciation Rights; and



--------------------------------------------------------------------------------

(iv) Stock Units and Performance Awards.

“Board” means the Board of Directors of the Company.

“Change of Control” means (i) a merger or consolidation of the Company with or
into another corporation in which the Company shall not be the surviving
corporation other than a transaction undertaken in order to reincorporate in
another state (for purposes thereof, the Company shall not be deemed the
surviving corporation in any such transaction if, as the result thereof, it
becomes a wholly-owned subsidiary of another corporation); (ii) any sale of all
or substantially all of the assets of the Company; (iii) the complete
liquidation of the Company; or (iv) the acquisition of “beneficial ownership”
(as defined in Rule 13d-3 under the Act) of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities by any “person,” as such term is used in Sections 13(d)
and 14(d) of the Act, other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any entity
owned directly or indirectly by the stockholders of the Company in substantially
the same proportion as their ownership of stock of the Company; provided,
however, that in no event shall a Change of Control include any transaction
following which the former shareholders of the Company continue to represent
more than 50% of the combined voting power of the Company’s then outstanding
securities, in substantially the same proportions as prior to the transaction.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee, or such other committee comprised
solely of “non-employee directors,” as defined in Rule 16b-3(b)(3) promulgated
under the Act as designated by the Board of Directors, vested with authority for
administration of the Plan by the Board.

“Common Stock” or “Stock” means the Company’s $0.30 par value common stock.

“Date of Grant” means the date on which an Award is granted under the Plan.

“Exercise Price” means a price per share of Common Stock that is equal to one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the last date preceding the Date of Grant on which sales of the Common Stock
occurred on the American Stock Exchange or other primary market or exchange on
which the Common Stock traded.

“Fair Market Value” of Common Stock as of a given date shall mean the closing
sales price of the Common Stock on the applicable exchange or market on the
trading day immediately preceding the date as of which Fair Market Value is to
be determined or, in the absence of any reported sales of Common Stock on such
date, on the first preceding date on which any such sale shall have been
reported; provided, however, that if the Common Stock does not trade on the
relevant date, such price shall



--------------------------------------------------------------------------------

be determined based upon the closing price of the Common Stock on the next
preceding date on which trades occurred; and provided further, however, that
should the primary market or exchange on which the Common Stock is traded adopt
a continuous twenty-four hour trading policy, “Fair Market Value” for purposes
of this Plan shall mean the price of the Common Stock on the last trade prior to
4:30 p.m., New York time.

“Incentive Stock Option” means an Option intended to qualify, and which
qualifies as, an “incentive stock option” under Section 422 of the Code.

“Non-qualified Stock Option” means an Option not intended to be (as set forth in
the Option Agreement), or which does not qualify as, an Incentive Stock Option.

“Option” means an option granted under the Plan.

“Optionee” means a person to whom an Option, which has not expired, has been
granted under the Plan.

“Participant” means an employee, director, consultant or advisor to the Company,
who is granted an Award under the Plan.

“Performance-Based Award” means the right of a Participant to receive Stock or
cash upon achieving Performance Goals as described in Part VI.

“Performance Share Award” means the right of a Participant to receive Stock or
cash upon satisfaction of performance conditions as described in Part V.

“Performance Cycle” means the period determined by the Committee over which the
Company’s level of attainment of a Performance Measure shall be determined.

“Performance Goals” means, with respect to any Performance-Based Award, one or
more targets, goals or levels of attainment required to be achieved in terms of
the specified Performance Measure during a fiscal year or specified Performance
Cycle, as applicable.

“Performance Measure” means, with respect to any Performance-Based Award, the
business criteria established by the Committee to measure the level of
performance of the Company as a whole or a division or a business unit of the
Company during the fiscal year or Performance Cycle, as applicable. The
Committee may select as the Performance Measure any one or combination of
financial measures, as interpreted by the Committee, which (to the extent
applicable) can be determined either on a pro forma or GAAP basis, and either
pre-tax or after-tax, including: earnings per share, return on equity, return on
invested capital, relative total shareholder return, revenue growth, Stock
performance, net income, return on sales, return on assets, economic value
added, cash flow, operating profits and net operating income.



--------------------------------------------------------------------------------

“Permitted Transferees” means members of the immediate family of the
Participant, trusts for the benefit of such immediate family members, and
partnerships in which substantially all of the interests are held by the
Participant and members of his or her immediate family. An immediate family
member shall mean any descendant (children, grandchildren and more remote
descendants), including step-children and relationships arising from legal
adoption, and any spouse of a Participant or a Participant’s descendant.

“Restricted Period” has the meaning ascribed to it in Part IV.

“Restricted Stock” has the meaning ascribed to it in Part IV.

“Stock Appreciation Right” means the right of a Participant to receive Stock or
cash upon exercise of the Award as described in Part III.

“Stock Unit” means a right to deferred delivery of Stock or cash under an Award
described in Part V.

“Successor” means the legal representative of the estate of a deceased Optionee
or the person or persons who acquire the right to exercise an Option by bequest
or inheritance or by reason of the death of any Optionee.

“Term of Plan” means that period which commences August 1, 2006, and terminates
on July 31, 2016, or such earlier date as the Board hereafter determines.

“Termination of Employment” or “Termination of Service” means the cessation of
an employee’s relationship as an employee of the Company or Affiliate (for
federal tax purposes), or termination of a director’s, consultant’s, or
advisor’s service as such for the Company or Affiliate.

 

3. Administration of Plan. The Plan shall be administered by a Committee of two
or more members. The Committee shall report all action taken by it to the Board.
Except when the Board determines otherwise, the Committee shall consist of the
members of the Compensation Committee of the Board of Directors. All members of
the Committee shall qualify as both “non-employee directors,” as defined in Rule
16b-3(b)(3) promulgated under the Act and “outside directors” within the meaning
of Section 162(m) of the Code. The Committee shall have full and final authority
in its discretion, subject to the provisions of the Plan, to determine the
Participants to whom and the time or times at which Awards shall be granted and
the number of shares of Common Stock covered by each Award; to construe and
interpret the Plan; to determine and interpret the terms and provisions of the
respective Award agreements, which need not be identical as between
Participants, including, but without limitation, terms covering the payment of
the Option price; and to make all other determinations and take all other
actions deemed necessary or advisable for the proper administration of the Plan.
All such actions and determinations shall be conclusively binding for all
purposes and upon all persons.



--------------------------------------------------------------------------------

4. Common Stock Subject to the Plan. The aggregate number of shares of Common
Stock which may be issued pursuant to Awards under the Plan shall not exceed
5,400,000, subject to adjustment under the provisions of Part VII. The shares of
Common Stock to be issued under the Plan may be authorized but unissued shares,
shares issued and reacquired by the Company or shares bought on the market for
the purposes of the Plan. In the event any Award shall, for any reason,
terminate or expire or be surrendered without having been exercised in full, the
shares subject to such Award but not issued shall again be available for award
under the Plan. The maximum number of shares for which Options and Stock
Appreciation Rights may be awarded during any fiscal year of the Company to any
employee shall be 500,000 (the “Maximum Annual Award”).

 

5. Limitations on Certain “Full Value” Grants Awarded under the Plan.
Notwithstanding the provisions of paragraph 4 above, with respect to 95% of the
shares of Common Stock awarded under the Plan, or 5,130,000 shares (subject to
adjustment under the provisions of Part VII), the minimum period over which
tenure-based awards of Restricted Stock or Stock Units may vest shall be three
(3) years (except in the case of the Participant’s death, disability, retirement
or a Change of Control), and the minimum performance period over which Awards of
Restricted Stock, Stock Units or Performance Awards shall vest shall be one
(1) year (except in the case of the Participant’s death, disability, retirement
or a Change of Control).

 

6. Award Agreements. Any Award granted under this Plan shall be evidenced by an
agreement (“Award Agreement”) which shall be approved in form and substance by
the Committee. Such Award Agreements may, in the discretion of the Committee,
contain (i) forfeiture provisions applicable if a Participant’s employment or
service terminates for Cause; and/or (ii) non-compete covenants applicable to a
Participant who accepts such Award. Each Award Agreement shall be executed by an
officer of the Company and the Participant.

II. STOCK OPTIONS

All Options and Option Agreements granted under the provisions of this Plan
shall be subject to the following limitations and conditions:

 

1. Option Price. The Option price per share with respect to each Option shall be
the Exercise Price.

 

2. Period of Option. The expiration date of each Option shall be fixed by the
Committee at the Date of Grant, but in no event shall the expiration date be
later than ten years from the Date of Grant.

 

3. Holding Period. No Common Stock issued pursuant to exercise of an Option
granted pursuant to this Plan may, unless the Committee determines otherwise, be
sold, transferred, assigned or otherwise disposed of within six months following
the Date of Grant of the Option.



--------------------------------------------------------------------------------

4. Shareholder Rights. Neither an Optionee nor his Successor shall have any of
the rights of a shareholder of the Company by reason of holding an Option, and
such shareholder rights will not exist until the certificates evidencing the
shares of Common Stock purchased under the Option are properly delivered to such
Optionee or his Successor.

 

5. Exercise of Option. Each Option shall be exercisable from time to time over a
period commencing on the Date of Grant and ending upon the expiration or
termination of the Option; provided, however, the Committee may, by the
provisions of any Option Agreement, postpone in whole or in part the vesting or
exercisability of the Option and limit the number of shares purchasable
thereunder in any period or periods of time during which the Option is
exercisable. Payment of the Exercise Price for shares of Stock purchased under
this Plan shall be made in full and in cash or by certified or cashier’s check
made payable to the Company or a combination thereof. In addition, if permitted
by the Committee or the terms of the Option Agreement, Participants may elect to
pay the Exercise Price by tendering, either through actual delivery of shares of
Common Stock or though attestation, shares of Common Stock (valued at Fair
Market Value) owned by the Participant, or any combination thereof, equivalent
to the Exercise Price. The Committee may permit a Participant to pay the
Exercise Price by irrevocably authorizing a third party to sell shares of Common
Stock (or a sufficient portion of the shares) acquired upon exercise of the
Option and remit to the Company a sufficient portion of the sale proceeds to pay
the Exercise Price and any tax withholding resulting from such exercise.
Exercise of an Option shall not be effective until the Company has received
written notice of exercise. Such notice must specify the number of whole shares
to be purchased and be accompanied by payment in full of the aggregate Exercise
Price for the number of shares purchased. The Company shall not in any case be
required to sell, issue, or deliver a fractional share with respect to any
Option.

 

6. Nontransferability of Option. Incentive Stock Options awarded under the Plan
are not transferable except as designated by the Participant by will or by the
laws of descent and distribution. Incentive Stock Options may be exercised
during the lifetime of the Participant only by the Participant or his guardian
or legal representative. If expressly permitted by the terms of the Option
agreement, Non-Qualified Options may be transferred by a Participant to
Permitted Transferees, provided that there is not any consideration for the
transfer. No Option shall be pledged or hypothecated in any way and no Option
shall be subject to execution, attachment, or similar process.

 

7.

Termination of Employment or Service. Except as provided herein, upon an
Optionee’s Termination of Employment or Service his Option privileges shall be
limited to the shares which were immediately purchasable by him at the date of
such termination, and such Option privileges shall be exercisable by such
Optionee for three months after the date of such termination, but not



--------------------------------------------------------------------------------

 

any later than the expiration date of the Option, at which time such Option
shall expire. The Committee may, by the terms of the Option Agreement, provide
for a longer or shorter period during which the Option may be exercised
following Termination of Employment or Service. The granting of an Option to an
eligible person does not alter in any way the Company’s existing rights to
terminate such person’s employment or service at any time for any reason, nor
does it confer upon such person any rights or privileges except as specifically
provided for in the Plan.

 

8. Death of Optionee. If an Optionee dies while in the employment or service of
the Company, such Optionee’s Option shall remain exercisable by the Optionee’s
Successor until the close of the business day on or immediately preceding the
first annual anniversary date of the Optionee’s death, or the expiration date,
if earlier, at which time such Option shall expire.

 

9. Additional Limitations for Incentive Stock Options. Options granted under the
Plan may qualify as “incentive stock options” as defined in Section 422 of the
Code. Incentive Stock Options shall be awarded only to employees. No Incentive
Stock Options shall be granted to any employee if, immediately before the Date
of Grant, such employee owns more than 10% of the total combined voting power of
all classes of stock of the Company or its Affiliates (as determined in
accordance with the stock attribution rules contained in Section 424(d) of the
Code). Provided, the preceding sentence shall not apply if at the time the
Option is granted, the Option Price is increased to an amount equal to 110
percent of the Fair Market Value and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted. The
aggregate Fair Market Value (determined as of the time the Option is granted) of
the Stock with respect to which Incentive Stock Options are exercisable for the
first time by any employee during any calendar year (under all incentive stock
option plans qualified under Section 422 of the Code sponsored by the Company or
any Affiliate) shall not exceed $100,000.00. If any Options are awarded in
excess of this limit, the excess options shall be Non-Qualified Stock Options.

III. STOCK APPRECIATION RIGHTS

 

1. Definition. A Stock Appreciation Right is an Award that may be granted and
entitles the holder to receive an amount equal to the difference between the
Fair Market Value of the shares of Stock at the time of exercise of the Stock
Appreciation Right and the Fair Market Value of Stock on the date of grant,
subject to the applicable terms and conditions of the Award Agreement and the
following provisions of this Part III.

 

2. Eligibility. The Committee may, in its discretion, award Stock Appreciation
Rights to any Participant.



--------------------------------------------------------------------------------

3. Exercise. A Stock Appreciation Right may be exercised under the applicable
terms and conditions of the Award Agreement. A Stock Appreciation Right shall
entitle the holder to receive, upon exercise of the Stock Appreciation Right,
shares of Stock (valued at their Fair Market Value at the time of exercise),
cash or a combination thereof, in the discretion of the Committee, in an amount
equal in value to the excess of the Fair Market Value of the shares of Stock
subject to the Stock Appreciation Right as of the date of such exercise over the
Fair Market Value on the date of grant.

 

4. Expiration Date. The “Expiration Date” with respect to a Stock Appreciation
Right shall be determined by the Committee, and shall be not later than ten
years from the date of grant. If the right is not exercised before the end of
the day on which the right ceases to be exercisable, such right shall be deemed
exercised as of such date and payment shall be made to the holder in accordance
with the Award Agreement.

IV. RESTRICTED STOCK

 

1. Definition. Restricted Stock awards are grants of Stock to Participants, the
vesting of which is subject to a required period of employment or service as a
director or consultant, and any other conditions established by the Committee.

 

2. Eligibility. The Committee shall designate the Participants to whom
Restricted Stock is to be awarded and the number of shares of Stock that are
subject to the award.

 

3. Terms and Conditions of Awards. All shares of Restricted Stock awarded to
Participants under the Plan shall be subject to the following terms and
conditions and to such other terms and conditions, not inconsistent with the
Plan, as shall be prescribed by the Committee in its sole discretion and as
shall be contained in the Award Agreement.

Restricted Stock awarded to Participants may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as provided in Part I, paragraph 5 and
otherwise herein, for a period of 10 years or such shorter period as the
Committee may determine after the time of the award of such stock (the
“Restricted Period”). Except for such restrictions, the Participant as owner of
such shares shall have all the rights of a stockholder, including but not
limited to the right to vote such shares and, except as otherwise provided by
the Committee, the right to receive all dividends paid on such shares.

The Committee may in its discretion, at any time after the date of the award of
Restricted Stock, adjust the length of the Restricted Period to account for
individual circumstances of a Participant or group of Participants, subject to
the provisions of Part I, paragraph 5.

Except as otherwise determined by the Committee in its sole discretion, a
Participant whose employment or service with the Company and all Affiliates
terminates prior to the end of the Restricted Period for any reason shall
forfeit all shares of Restricted Stock remaining subject to any outstanding
Restricted Stock Award.



--------------------------------------------------------------------------------

Each certificate issued in respect of shares of Restricted Stock awarded under
the Plan shall be registered in the name of the Participant and, at the
discretion of the Committee, each such certificate may be deposited in a bank
designated by the Committee. Each such certificate shall bear the following (or
a similar) legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Team, Inc. 2006 Stock Incentive Plan and an agreement entered into
between the registered owner and Team, Inc. A copy of such plan and agreement is
on file in the office of the Secretary of Team, Inc., 200 Hermann Drive, Alvin,
Texas 77511.

At the end of the Restricted Period for Restricted Stock, such Restricted Stock
will be transferred free of all restrictions to a Participant (or his
Successors).

 

4. Substitution of Cash. The Committee may, in its discretion, substitute cash
equal to the Fair Market Value (determined as of the date of distribution) of
Stock otherwise required to be distributed to a Participant.

V. STOCK UNITS AND PERFORMANCE SHARE AWARDS

 

1. Definition. A “Stock Unit” Award is the grant of a right to receive shares of
Stock or cash in the future. A “Performance Share” Award is a grant of a right
to receive shares of Stock or Stock Units which is contingent on the achievement
of performance or other objectives during a specified period. The number of
Performance Shares earned, and the value received for them, will be contingent
on the degree to which the performance measures established at the time of the
initial award are met. The minimum vesting or performance period for Awards of
Stock Units and Performance Shares shall be subject to the provisions of Part I,
paragraph 5.

 

2. Eligibility. The Committee shall designate the Participants to whom Stock
Units or Performance Share Awards are to be awarded, and the number of units or
shares to be the subject of such awards.

 

3.

Terms and Conditions of Awards. For each Participant, the Committee will
determine the timing of awards; the number of Stock Units or Performance Units
awarded; the value of Stock Units and Performance Units, which may be stated
either in cash or in shares of Stock; the performance measures used for
determining whether the Performance Shares are earned; the performance period
during which the performance measures will apply (which shall be subject to the
provisions of Part I, paragraph 5); the relationship between the level of
achievement of the performance measures and the degree to which Performance
Shares are earned; whether, during or after the performance period, any revision
to the performance measures or performance period



--------------------------------------------------------------------------------

 

should be made to reflect significant events or changes that occur during the
performance period (subject to the provisions of Part I, paragraph 5); the
number of earned Performance Shares that will be paid in cash and/or shares of
Stock; and whether dividend equivalents will be paid on Stock Units, either
currently or on a deferred basis. All Awards of Stock Units and Performance
Shares shall be made in accordance with the limits set forth in Part I,
paragraph 5 hereof.

 

4. Payment. The Committee will compare the actual performance to the performance
measures established for the performance period and determine the number of
units to be paid and their value. Payment for Stock Units or Performance Shares
earned shall be wholly in cash, wholly in Stock or in a combination of the two,
in a lump sum or installments, and subject to vesting requirements and such
other conditions as the Committee shall provide. The Committee will determine
the number of earned Stock Units or Performance Shares to be paid in cash and
the number to be paid in Stock. For Stock Units or Performance Shares payable in
shares of Stock, one share of Stock will be paid for each share earned, or cash
will be paid for each share earned equal to either (a) the Fair Market Value of
a share of Stock at the delivery date or the end of the performance period, as
applicable, or (b) the Fair Market Value of the Stock averaged for a number of
days determined by the Committee. For Stock Units or Performance Shares awarded
in cash, the value of each share earned will be paid in its initial cash value,
or shares of Stock will be distributed based on the cash value of the shares
earned divided by (a) the Fair Market Value of a share of Stock at the delivery
date or end of the performance period, as applicable, or (b) the Fair Market
Value of a share of Stock averaged for a number of days determined by the
Committee.

 

5. Death or Termination of Employment or Service. A Participant whose employment
or service with the Company and Affiliates terminates because of death either
(i) during a performance period, or (ii) prior to the delivery date for Stock
Units, shall be entitled to the prorated value of earned Performance Shares or
Stock Units, at the conclusion of the performance period (or the deferred
delivery date) based on the ratio of the months the Participant was employed (or
during which he rendered services as a director or consultant) during the period
to the total months of the performance period (or from the date of the award of
the Stock Units until the deferred delivery date). If the Participant’s
employment or service with the Company and Affiliates terminates for any reason
other than death (i) during a performance period, or (ii) prior to the delivery
date for deferred Stock Units, the Performance Shares or Stock Units will be
forfeited on the date his employment or service with the Company and Affiliates
terminates. Notwithstanding the foregoing provisions, but subject to the
limitations contained in Part I, paragraph 5 herein, the Committee may determine
that the Participant will be entitled to receive all or any portion of the
Performance Shares or Stock Units that he would otherwise receive, and may
accelerate the determination and payment of the shares or units or make such
other adjustments as the Committee, in its sole discretion, deems desirable.



--------------------------------------------------------------------------------

VI. PERFORMANCE-BASED AWARDS

 

1. Performance-Based Awards. The Committee may grant to officers and other key
employees of the Company the prospective contingent right to receive payments of
stock, cash or any combination thereof as may be designated or established by
the Committee (“Performance-Based Awards”). Performance-Based Awards shall be
earned by Participants only if specified Performance Goals are satisfied in the
applicable Performance Cycle. The Committee shall, in its sole discretion,
determine the officers and other key employees eligible to receive
Performance-Based Awards. At the time each grant of a Performance-Based Award is
made, the Committee shall establish the applicable Performance Cycle, the
Performance Measure and Performance Goals in respect of such Performance-Based
Award. The number of shares of stock and/or the amount of cash earned and
payable in settlement of a Performance-Based Award shall be determined by the
Committee at the end of the Performance Cycle.

 

2. Award Agreement. The Award Agreement for each Performance-Based Award shall
provide that, in order for a Participant to earn all or a portion of the stock
or cash subject to such Performance-Based Award, the Company must achieve
certain Performance Goals over a designated Performance Cycle having a minimum
duration of one year. The Performance Goals and Performance Cycle shall be
established by the Committee in its sole discretion. The Committee shall
establish a Performance Measure for each Performance Cycle for determining the
portion of the Performance-Based Award, which will be earned or forfeited, based
on the extent to which the Performance Goals are achieved or exceeded.
Performance Goals may include minimum, maximum and target levels of performance,
with the size of the Performance-Based Award based on the level attained. Once
established by the Committee and specified in the Award Agreement, and if and to
the extent provided in or required by the Award Agreement, the Performance Goals
and the Performance Measure in respect of any Performance-Based Award shall not
be changed. The Committee may, in its discretion, eliminate or reduce (but not
increase) the amount of any Performance-Based Award that otherwise would be
payable to a Participant upon attainment of the Performance Goal(s) unless the
Participant has a vested right under applicable employment law to receive the
full Performance-Based Award.

 

3. Determination of Terms of Awards. Performance-Based Awards may be made on
such terms and conditions not inconsistent with the Plan, and in such form or
forms, as the Committee may from time to time approve. Performance-Based Awards
may be made alone, in addition to, in tandem with, or independent of other
grants and awards under the Plan. Subject to the terms of the Plan, the
Committee shall, in its discretion, determine the number of shares of Stock
subject to each Performance Grant made to a Participant and the Committee may
impose different terms and conditions on any particular Performance–Based Award
made to any Participant. The Performance Goals, the Performance Cycle and the
Performance Measure applicable to a Performance Grant shall be set forth in the
relevant Award Agreement.



--------------------------------------------------------------------------------

4. Payments of Awards. Each Participant shall be entitled to receive payment in
Stock or cash of the Performance-Based Awards earned in respect of a Performance
Cycle, subject to the Committee’s discretion to eliminate or reduce the amount
that would otherwise be payable to a Participant. Payment in settlement of a
Performance-Based Award may be made in Stock, in cash, or in any combination of
Stock and cash, and at such time or times, as the Committee, in its discretion,
shall determine.

VII. GENERAL PROVISIONS

 

1. Adjustments. In the event that the outstanding shares of Common Stock of the
Company are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation, by reason of a recapitalization, reclassification, stock
split-up, combination of shares, or dividend or other distribution payable in
capital stock, appropriate adjustment shall be made by the Committee in the
number and kind of shares authorized or outstanding under the Plan, and the
Maximum Award Limit. The Committee shall also make adjustments in the event of
any distribution of assets to shareholders other than a normal cash dividend. In
addition, the Committee shall make appropriate adjustment in the number and kind
of shares as to which outstanding Awards, or portions thereof then unexercised,
shall be exercisable, to the end that the proportionate interest of the holder
of the Participant shall, to the extent practicable, be maintained as before the
occurrence of such event. Such adjustment in outstanding Options shall be made
without change in the total price applicable to the unexercised portion of the
Option but with a corresponding adjustment in the Option price per share. The
Company shall not in any case be required to sell, issue, or deliver a
fractional share with respect to any Award.

 

  (a) In the event that the Board shall adopt resolutions recommending the
dissolution or liquidation of the Company, any Option or Stock Appreciation
Right Awards granted under the Plan shall terminate as of a date to be fixed by
the Committee, provided that not less than thirty (30) days’ written notice of
the date so fixed shall be given to each Participant and each such Participant
shall have the right during such period to exercise his Option or Right as to
all or any part of the shares covered thereby, including shares as to which such
Option or Right would not otherwise be exercisable by reason of an insufficient
lapse of time.

 

  (b) Upon a Change in Control, each outstanding Award shall become 100% vested
as of the date of the Change in Control, provided that the Participant’s
employment or service has not terminated prior to such date.

In the event of a Reorganization (as hereinafter defined) in which the Company
is not the surviving or acquiring company, or in which the Company is or becomes
a wholly owned subsidiary of another company after the effective date of the
Reorganization, then



--------------------------------------------------------------------------------

  (i) If there is no plan or agreement respecting the Reorganization
(“Reorganization Agreement”) or if the Reorganization Agreement does not
specifically provide for the change, conversion or exchange of the shares under
outstanding and unexercised stock options for securities of another corporation,
then any Option granted under the Plan shall terminate as of a date to be fixed
by the Committee, provided that not less than thirty (30) days’ written notice
of the date so fixed shall be given to each Optionee and each such Optionee
shall have the right during such period to exercise his Option as to all or any
part of the shares covered thereby, including shares as to which such Option
would not otherwise be exercisable by reason of an insufficient lapse of time.

 

  (ii) If there is a Reorganization Agreement and if the Reorganization
Agreement specifically provides for the change, conversion, or exchange of the
shares under outstanding and unexercised stock options and rights for securities
of another corporation, then the Committee shall adjust the shares under such
outstanding and unexercised stock options and rights (and shall adjust the
shares remaining under the Plan which are then available to be optioned under
the Plan, if the Reorganization Agreement makes specific provision therefor) in
a manner not inconsistent with the provisions of the Reorganization Agreement
for the adjustment, change, conversion, or exchange of such stock and such
Options and rights.

 

  (c) The term “Reorganization” as used herein shall mean any statutory merger,
statutory consolidation, sale of all or substantially all of the assets of the
Company, or sale, pursuant to an agreement with the Company, of securities of
the Company pursuant to which the Company is or becomes a wholly owned
subsidiary of another company after the effective date of the Reorganization.
The provisions hereof shall comply with Section 424(a) of the Code except to the
extent the Committee determines otherwise.

 

  (d) Adjustments and determinations hereunder shall be made by the Committee,
whose decisions shall be final, binding, and conclusive.

 

2.

Restrictions on Issuing Shares. The issuance of Shares under the Plan shall be
subject to the condition that if at any time the Company shall determine in its
discretion that the listing, registration, or qualification of any shares
otherwise deliverable upon such exercise upon any securities exchange or under
any state or federal law, or that the consent or approval of any regulatory
body, is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of shares pursuant thereto, then in any
such event, such exercise shall not be effective unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. Without limiting
the foregoing, the Company will not be obligated to sell any Shares hereunder
unless the Shares are at the time effectively



--------------------------------------------------------------------------------

 

registered or exempt from registration under the Securities Act of 1933, as
amended, and applicable state securities laws. The Participant shall make such
investment representations to the Company and shall consent to the imposition of
such legends on the stock certificates as are necessary, in the opinion of the
Company’s counsel, to secure to the Company an appropriate exemption from
applicable securities laws.

 

3. Withholding of Taxes. All Awards and payments under the Plan are subject to
withholding of all applicable taxes, which withholding obligations may be
satisfied, with the consent of the Committee, through the surrender of shares of
Common Stock which the Participant already owns, or to which a Participant is
otherwise entitled under the Plan. The Company shall have the right to deduct
from all amounts paid in cash in consequence of the exercise of an Option or
Stock Appreciation Right or in connection with an award of Restricted Stock or
Stock Units and Performance Share Awards under the Plan any taxes required by
law to be withheld with respect to such cash payments. Where a Participant is
entitled to receive shares of Common Stock pursuant to the exercise of an Option
or a Stock Appreciation Right or with respect to an award of Stock Units and
Performance Share Awards pursuant to the Plan, the Company shall have the right
to require the Participant to pay to the Company the amount of any taxes that
the Company is required to withhold with respect to such shares, or, in lieu
thereof, to retain, or sell without notice, a sufficient number of such shares
to cover the amount required to be withheld. Upon the disposition (within the
meaning of Code Section 424(c)) of shares of Common Stock acquired pursuant to
the exercise of an Incentive Stock Option prior to the expiration of the holding
period requirements of Code Section 422(a)(1), the employee shall be required to
give notice to the Company of such disposition and the Company shall have the
right to require the employee to pay to the Company the amount of any taxes that
are required by law to be withheld with respect to such disposition. Upon
termination of the Restricted Period with respect to an award of Restricted
Stock (or such earlier time, if any, as an election is made by the Participant
under Code Section 83(b), or any successor provisions thereto, to include the
value of such shares in taxable income), the Company shall have the right to
require the Participant to pay to the Company the amount of taxes that the
Company is required to withhold with respect to such shares of Common Stock or,
in lieu thereof, to retain or sell without notice a sufficient number of shares
of Common Stock held by it to cover the amount required to be withheld. The
Company shall have the right to deduct from all dividends paid with respect to
Restricted Stock the amount of taxes that the Company is required to withhold
with respect to such dividend payments.

 

4. Use of Proceeds. The proceeds received by the Company from the sale of Common
Stock pursuant to the exercise of Options granted under the Plan shall be added
to the Company’s general funds and used for general corporate purposes.

 

5. Amendment, Suspension, and Termination of Plan.



--------------------------------------------------------------------------------

  (a) The Board shall have complete discretionary authority and power to amend,
suspend or terminate the Plan at any time, subject to the following provisions:

 

  (i) Any material amendment, including but not limited to an amendment
increasing the number of shares of Common Stock provided in Part I, amending the
limitations set forth in Part I, paragraph 5, or increasing the Maximum Award
Limit may not be made without shareholder approval.

 

  (ii) The Board may not, without the Participant’s written consent, modify the
terms and conditions of an Award in a manner that impairs any right or
obligation previously granted.

 

  (iii) No amendment, suspension or termination of the Plan shall, without the
Participant’s written consent, alter, terminate or impair any right or
obligation under any Award previously granted under the Plan.

 

  (b) Unless previously terminated, the Plan shall terminate with respect to the
issuance of any new Awards, and no more Awards may be granted after July 31,
2016. The Plan shall continue in effect with respect to Awards granted before
termination of the Plan until such Awards have been settled, terminated, or
forfeited.